Citation Nr: 1234318	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for recurrent right hip point and hamstring pull.

4.  Entitlement to an initial disability rating in excess of 10 percent for L5-S1 disc bulge with L5 nerve displacement.

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral blepharitis.

6.  Entitlement to an initial disability rating in excess of 10 percent for sciatica with neurologic symptoms of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for insomnia

8.  Entitlement to an initial compensable disability rating for left ankle laxity.  

9.  Entitlement to an initial compensable disability rating for right ankle laxity.

10.  Entitlement to an initial compensable disability rating for the residuals of excision of basal cell carcinoma and squamous cell carcinoma from the face.  

11.  Entitlement to an initial compensable disability rating for headaches.

12.  Entitlement to service connection for hearing loss.  

13.  Entitlement to service connection for numbness and tingling of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 1981 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran subsequently moved to reside in the jurisdiction of the VA RO in Cleveland, Ohio.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to have a Video Conference hearing before a Veterans Law Judge.  He was scheduled to have this hearing on September 17, 2012 at the VA RO in Cleveland, Ohio.

In August 2012, prior to the scheduled hearing, the Veteran notified VA that he had moved to New Jersey; he requested that the hearing be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the case to the appropriate VA RO based upon the Veteran's newly reported residence.

2.  Schedule the Veteran for the requested BVA Video conference hearing at the RO appropriate to his new residence.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

